Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of three counts of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). We reject defendant’s contention that his waiver of the right to appeal is invalid. “The written waiver of the right to appeal, together with defendant’s responses during the plea proceeding, establish that the waiver was voluntarily, knowingly, and intelligently entered” (People v Griner, 50 AD3d 1557, 1558 [2008], lv denied 11 NY3d 737 [2008]). That valid waiver of the right to appeal encompasses defendant’s challenge to the factual sufficiency of the plea allocution (see People v Grimes, 53 AD3d 1055, 1056 [2008], lv denied 11 NY3d 789 [2008]), his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]), and the alleged denial by County Court of his right to proceed pro se (see People v Shields, 205 AD2d 833, 834 [1994]). Present — Centra, J.P, Fahey, Peradotto, Green and Gorski, JJ.